WATSON, Judge.
This matter was severed for trial but consolidated for appeal with docket no. 5587, J. C. Vallery v. Olin Corporation et al., La.App., 337 So.2d 631, in which a separate opinion has been rendered this date.
Plaintiff, Howard K. Davis, has appealed from a summary judgment granted by the trial court in favor of defendants, Olin Cor*635poration and Insurance Company of North America, hereafter “INA”.
Both Vallery and Davis were allegedly injured by discharges of phosgene and/or TDI gas, Vallery around September 12, 1973, and Davis around October 19, 1973. The records of the two cases are identical except for the depositions of the two plaintiffs.
Although there are factual differences between the depositions in these cases, the same interrogatories were propounded in both. The trial court, for the reasons stated in no. 5587, erred in granting protective orders to Olin and not requiring answers to interrogatories prior to decision of the motions for summary judgment.
Therefore, the summary judgment rendered by the trial court herein in favor of defendants, Olin Corporation and INA, is reversed and the matter is remanded for further proceedings in accordance with the judgment rendered in the companion case of no. 5587, J. C. Vallery v. Olin Corporation et al., La.App., 337 So.2d 631. All costs of this appeal are assessed to defendants-ap-pellees, Olin Corporation and INA.
REVERSED AND REMANDED.